DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference numerals “11”, “12”, and “13” in figure 8 and figure 10 do not match the structural elements defined by the same reference numerals in paragraphs [0046] and [0047].  Apparently, “13” (two occurrences) in fig. 10 should have been “12”, and “12” (two occurrences) should have been “11”.  Reference “12” (two occurrences) shown at the right side of figure 8 should have been “11”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Specification
The disclosure is objected to because of the following informalities: in paragraph [0042], line 1, “10 and 11” should be “and 10”.  There is no figure 11 in the disclosure.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 1, lines 6-7, “opposite sides of the annular retaining portion” is vague and indefinite because it is not clear what exactly is defined as “opposite sides” of the annular retaining portion, without a given reference (i.e., in a radial direction or in an axial direction).
In claim 1, lines 5-7, the claim does not positively link the plurality of first balls to the annular retaining portion, i.e., there not positive engagement between the retaining portion and the balls.  It is not clear exactly how the retaining portion performs the function of retaining the balls.
In claim 3, line 1, “a wheel surface” is misleading.  For clarity, “surface” may be changed to “tread”, a common term used in the art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP ‘706 (JP 2009-083706 A).
JP has a bracket (2), a first transmission device (4, 5), two wheels (1), the two wheels are connected by a transmission screw (3) and fixed to the bracket;
And the first transmission device comprises an annular retaining portion (fig. 3) and a plurality of balls (5), the balls are arranged equiangularly in the retaining portion in the circumferential direction (fig. 3), and opposite sides of the annular retaining portion are respectively embedded in the respective wheels (fig. 1c, both left and right sides of the annular retaining portion are embedded inside the wheels).
Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:

US 6,352,366 B1 (Schneeberger et al.) shows a ball bearing having balls that are made of POM.
5,075,924 (Estkowski et al.) shows a caster wheel having an annular retaining ring and balls disposed between two adjacent wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
May 7, 2021